UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 14-1681


HILDA LEAH FLOYD,

                Plaintiff - Appellant,

          v.

U. S. DEPARTMENT OF HOMELAND SECURITY, Transportation Security
Administration (UC Express); TRANSPORTATION SECURITY ADMIN
AGENCY, (US Express),

                Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.    Richard D. Bennett, District Judge.
(1:09-cv-00735-RDB)


Submitted:   October 21, 2014              Decided:   October 23, 2014


Before SHEDD, DUNCAN, and FLOYD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Hilda Leah Floyd, Appellant Pro Se.    Joseph Ronald Baldwin,
OFFICE OF THE UNITED STATES ATTORNEY, Baltimore, Maryland, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Hilda Leah Floyd seeks to appeal the district court’s

orders   denying    her     motions    to       reopen    her    civil   case    and     to

answer   new   information.       We    dismiss          the    appeal   for    lack     of

jurisdiction because the notice of appeal was not timely filed.

           When the United States or its officer or agency is a

party, the notice of appeal must be filed no more than sixty

days after the entry of the district court’s final judgment or

order, Fed. R. App. P. 4(a)(1)(B), unless the district court

extends the appeal period under Fed. R. App. P. 4(a)(5), or

reopens the appeal period under Fed. R. App. P. 4(a)(6).                           “[T]he

timely   filing    of   a    notice   of        appeal    in    a   civil   case    is    a

jurisdictional requirement.”            Bowles v. Russell, 551 U.S. 205,

214 (2007).

           The district court’s orders were entered on the docket

on March 4, 2014.           The notice of appeal was filed on July 2,

2014. * Because Floyd failed to file a timely notice of appeal or

to obtain an extension or reopening of the appeal period, we

dismiss the appeal.          Floyd’s motion to seal her informal brief

is granted.       We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

     *
       Floyd filed her notice of appeal in this Court on July 2,
2014, and it was thereafter forwarded to the district court.
See Fed. R. App. P. 4(d).



                                            2
before   this   court   and   argument   would   not   aid   the   decisional

process.

                                                                    DISMISSED




                                     3